department of the treasury internal_revenue_service washington d c t a x e x e m p t a n d g o v e r n m e n t e n t i t i e s d i v i s i o n contact person number release date se t eo ra t date date uil index dear ------------ under sec_501 of the internal_revenue_code as an organization described in sec_501 based on the information submitted we have concluded that you do not qualify for exemption under that section the basis for our conclusion is set forth below law according to your agreement of association you are constituted for the purpose of paying a death or funeral benefit not exceeding dollar_figure and disability benefits not exceeding dollars per week membership to be limited to or their descendants we have considered your application_for recognition of exemption from federal_income_tax you were organized on may as a fraternal beneficiary corporation under in your application you describe your activities as follows employer_identification_number to bring together within a social body all persons who were born in or in the district of and their relatives and descendants to promote among its members cordial and friendly relations to provide for death_benefits funeral_expenses and disability benefits of members as needed article ii of your bylaws dated september describes your purpose and provides in part the corporation is constituted for the purpose of paying a death_benefit not exceeding dollars and a disability benefit not exceeding dollars per week article iii membership of the bylaws provides that membership in the shall be limited to persons born in the district of to descendants of persons born in the in your letter of date you state that you do not operate under a lodge_system sec_501 of the code exempts from federal income_taxation organizations described district of and to persons married to women who were born in or who are descendants of persons born in the district of all applicants must be males between the ages of eighteen and fifty years and be residents of the you also state that your fraternal activities consist of quarterly membership meetings visits to sick members attendance at wakes and funerals of deceased members annual christmas visits to elderly members and an annual memorial mass for deceased members you state that you do not sponsor or conduct social activities other than a dinner meeting for members only you state that you do not conduct civic benevolent or charitable functions you state that you do not provide sick benefits that you provide a death_benefit of dollar_figure to the beneficiary of a deceased member and that you pay funeral_expenses for a floral wreath and a limousine for the honorary pallbearers who are members all members are entitled to receive the same benefits law in sec_501 associations operating_under_the_lodge_system or for the exclusive benefit of the members of a fraternity itself operating_under_the_lodge_system and providing for the payment of life sick accident or other_benefits to the members of such society order or association or their dependents sec_1_501_c_8_-1 of the income_tax regulations provides that a fraternal beneficiary society is exempt from tax only if operated under the lodge_system or for the exclusive benefit of the members so operating operating_under_the_lodge_system means carrying on its activities under a form of organization that comprises local branches chartered by a parent organization and largely self governing called lodges chapters or the like in order to be exempt it is also necessary that the society have an established system for the payment to members or their dependents of life sick accident or other_benefits association for the purpose of assisting its members in time of sickness distress and in case of death it has no parent organization or subordinate branches the ruling holds that since the association does not operate under the lodge_system or for the exclusive benefit of the members of an organization so operating it is not entitled to exemption under sec_501 of the code revrul_63_190 1963_2_cb_212 holds that a nonprofit organization not operated under the lodge_system which maintains a social_club for members and also provides sick and death revrul_55_495 1955_2_cb_259 concerns an association organized as a local sec_501 of the code describes fraternal beneficiary societies orders or however you admit that you do not operate under the lodge_system nor are you to be described under sec_501 of the code an organization must meet the you have a fraternal purpose of providing death and funeral benefits on behalf of your benefits for members and their beneficiaries does not qualify for exemption as a fraternal beneficiary society under sec_501 of the code analysis following requirements it must have a fraternal purpose it must operate under the lodge_system and it must provide for the payment of life sick accident or other_benefits an organization has a fraternal purpose if there is a common tie among members or pursuit of a common object in addition to a common tie or goal members must also engage in fraternal activities members your members have a common tie in that they are required to have been born in the district of or be descendants of persons born in that district your members engage in fraternal activities such as membership meetings visiting sick and elderly members and attending the wakes and funerals of deceased members operated for the exclusive benefit of the members of a fraternity itself operating_under_the_lodge_system you are a freestanding society unaffiliated with any parent organization or other lodge therefore in the same manner as the organizations described in revrul_55_495 and revrul_63_190 you do not meet the requirement that an organization exempt under sec_501 of the code operate under the lodge_system conclusion c of the code and you must file federal_income_tax returns submit a statement of your views to this office with a full explanation of your reasoning this statement signed by one of your officers must be submitted within days from the date of this letter you also have a right to a conference in this office after your statement is submitted you must request the conference if you want one when you file your protest statement if you are to be represented by someone who is not one of your officers that person will need to file a proper power_of_attorney and otherwise qualify under our conference and practices requirements if we do not hear from you within days this ruling will become final and a copy will be forwarded to the ohio tax exempt and government entities te_ge office thereafter any questions about your federal_income_tax status should be directed to that office either by calling a toll free number or sending correspondence to internal_revenue_service te_ge customer service p o box cincinnati oh you have the right to protest this ruling if you believe it is incorrect to protest you should accordingly you do not qualify for exemption as an organization described in section when sending additional letters to us with respect to this case you will expedite their internal_revenue_service te_ge se t eo ra t constitution ave n w washington d c receipt by using the following address are shown in the heading of this letter in the alternative you may fax correspondence to if you have any questions please contact the person whose name and telephone number sincerely lois g lerner director exempt_organizations rulings agreements
